                                                                                                FILED
                                                                                       2019 Jun-17 AM 10:40
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MUHAMMAD IMTIAZ,                              )
                                              )
       Petitioner,                            )
                                              )
v.                                            )    Case No.: 4:19-cv-00213-KOB-HNJ
WILLIAM P. BARR, Attorney General             )
of the United States, et al.                  )
                                              )
       Respondents.                           )

                            MEMORANDUM OPINION

       On May 22, 2019, Respondents filed a motion to dismiss Petitioner’s 28 U.S.C.

§ 2241 habeas petition as moot on the ground that Immigration and Customs

Enforcement (“ICE”) removed Petitioner to Pakistan on or about May 14, 2019.

(Docs. 13 & 13-1). Based on the evidence supporting Respondents’ motion, the

magistrate judge filed a report on May 22, 2019, recommending this action be

dismissed without prejudice. (Doc. 14). The magistrate judge advised Petitioner of

his right to file specific written objections to the report within fourteen days. (Id. at 2-

3). On June 3, 2019, the U.S. Postal Service returned Petitioner’s copy of the report

mailed to his last known address as undeliverable with the notation, “Return to

Sender-No Longer Here.” (Doc. 15). 1



1
 This court’s independent review of ICE’s online detainee locator system reveals no records
matching Petitioner’s A-Number and country of origin. https://locator.ice.gov.
      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is hereby

ADOPTED and the recommendation is ACCEPTED. Accordingly, Respondents’

motion to dismiss is due to be granted and the petition is due to be dismissed.

      The court will enter a separate Final Order.

      DONE and ORDERED this 17th day June, 2019.




                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE
